DETAILED ACTION
Applicant’s amendments to the claims filed on 10/25/2019 is acknowledged.
Accordingly, Claims 150-169 are pending and will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 150-169 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a method of treating cancer in a subject in need thereof comprising administering a Latency-Associated Peptide (LAP)-binding humanized antibody or antigen-binding fragment thereof comprising the following partially defined CDR structures:
a.    a heavy chain CDR1 having at least 90% identity to the amino acid sequence of SEQ ID NO: 9;
at least 90% identity to the amino acid sequence of SEQ ID NO: 10;
c.    a heavy chain CDR3 having at least 90% identity to the amino acid sequence of SEQ ID NO: 11;
d.    a light chain CDR1 having at least 90% identity to the amino acid sequence of SEQ ID NO: 14;
e.    a light chain CDR2 having at least 90% identity to the amino acid sequence of SEQ ID NO: 15;and
f.    a light chain CDR3 having at least 90% identity to the amino acid sequence of SEQ ID NO: 16;
wherein each light chain or heavy chain CDR comprises at most one amino acid change compared to the respective referenced sequence. 
Claims 158-169 are drawn to methods comprising administering the antibody of claim 150 which only defines CDR3 with 90% sequence identity and do not recite any sequence structure correlation for the following functions:
decreasing the number of FoxP3+ regulatory T cells in a tumor;
increasing tumor-specific immunity;
formation of memory T cells
increasing the number of CD8+ cytotoxic T cells in a tumor; 
increasing the number of peripheral CD8+ T cells expressing granzyme B in a subject, and
inhibiting expressing of an immunosuppressive factor or marker by CD8+ and/or CD4+ T cells in a tumor
The instant specification discloses monoclonal murine antibodies produced against LAP including those produced from hybridoma clones: TW4-9E7, TW4-5A8, TW4-4E5, TW4-12B12, TW4-1G12, TW4-3G5, TW4-2F8, TW4-6H10, TW4-1G2, TW4-1E1, TW4-16F4, TW4-8F10, TW4-3H6, TW4-2C9, TW7-16B4, TW7-28G11, TW7-7H4, and TW7-20B9 ([15]; [162]); wherein TW7-28G11 comprises heavy and light chain SEQ ID NOs: 8 and 14;  heavy chain CDRs1-3 SEQ ID NOs:9-11, respectively; and light chain CDRs 1-3 SEQ ID NOs:14-16, respectively ([168-173]). None of the LAP antibodies disclosed share the same heavy and light chain CDR sequences. The instant specification does not disclose that any of the other hybridoma anti-LAP antibodies share any sequence homology to that of TW7-28G11. The instant specification 
Thus, the instant specification, by naming isolated hybridomas, describes eighteen mouse monoclonal anti-LAP antibodies, wherein the antibody produced from hybridoma TW7-28G11 is defined by heavy and light chain SEQ ID NOs: 8 and 14, as well as heavy chain CDRs1-3 SEQ ID NOs:9-11, respectively; and light chain CDRs 1-3 SEQ ID NOs:14-16, respectively. The specification discloses the sequence structure of a single mouse monoclonal antibody TW7-28G11 that binds a LAP protein. Therefore, the specification does not provide sufficient representative examples or adequate description for the entire genus of humanized anti-LAP antibodies and CDR sequence variants used in the method of treatment claimed.
To provide adequate written description and evidence of possession of the antibody genus used in the claimed method of treatment, the instant specification can structurally describe representative anti-LAP antibodies that function to specifically bind the LAP proteins of SEQ ID NOs:1-6, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  
Although Applicants may argue that it is possible to screen for antibodies that bind the claimed epitope, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). “For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.”
In this case, the only factor present in claims 150-155 and 165-171 is a recitation of the antibody function: “LAP-binding,” and partial structure of sequence performing the claimed function: at least 80% identical to CDR SEQ ID Nos or CDRs having at most one amino acid change compared to the respective reference sequences.  The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus, because the instant specification discloses a single exemplary antibody sequence that functions as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. The specification fails to provide a representative number of structural features coupled to the claimed functional characteristics because the specification discloses only a single representative sequence of murine antibody TW7-28G11 that performs the function of binding LAP. The specification does not disclose that any other anti-LAP antibodies share the same variable domain or CDR SEQ ID NOs as TW7-28G1 or across the vast genus of humanize anti-LAP antibodies that are required to perform the claimed function. The specification does not identify which amino acids in the CDR SEQ ID NOs:9-11 and 14-16 can be altered and still maintain LAP-binding function. Therefore, the instant specification fails to describe a representative number of antibody sequences for the vast genus of humanized anti-LAP antibodies that function as claimed. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
The instant specification fails to describe structural features common to the members of the antibody genus, which features constitute a substantial portion of the genus because the instant specification discloses a single exemplary antibody sequence for TW7-28G11 that functions as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. The specification fails to provide a representative number of structural features (variable domain and CDR SEQ ID Nos) coupled to the claimed functional characteristics in order for one to readily envision the antibody sequence required to perform the claimed functions and encompassed by the vast genus. The instant specification fails to describe a representative number of antibody sequences for the genus of antibodies that function as claimed. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Applicants are directed to the recent and relevant decision in AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014). The court found that if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus.  He only described a portion of it.  In Abbvie, the court stated: “It is undisputed that the structure of the antibody determines its antigen binding characteristic. In order to demonstrate that it has invented what is claimed, AbbVie's patents must adequately describe representative antibodies to reflect the structural diversity of the claimed genus. See Eli Lilly, 119 F.3d at 1568 (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”); Fiers v. Revel, 984 F.2d 1164. 1171 [25 USPQ2d 16011 (Fed. Cir. 1993) (“Claiming all DNA[s] that achieve a result without defining what means will do so is not in compliance with the description requirement; it is an attempt to preempt the future before it has arrived.”). Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus." In the instant case, Applicants have not adequately described representative antibodies to reflect the structural diversity of the claimed genus. The instant specification discloses the following species of anti-LAP antibodies: 
eighteen hybridomas by name that function to bind LAP; and
the complete sequence structure of a single murine monoclonal antibody TW7-28G11 that functions to bind LAP or perform the additional claimed functions. 
The claims broadly encompass treatment comprising administering any humanized anti-LAP antibody that binds to any of LAP SEQ ID NOs:1-6 and performs the claimed functions. The claims broadly encompass any antibody sequence variants comprising up to 10% CDR sequence variation and at most one amino acid mutation in the CDRs compared to CDR sequences SEQ ID Nos:9-11 and 14-16. Applicants have not established any reasonable structure-function correlation with regards to the sequences or amino acids in the CDRs that can be altered and still maintain LAP-binding function or any of the other claimed functions. Applicants have not established any reasonable structure-function correlation with regards to the required 6 CDR sequences or light + heavy chain variable domains that must be present in the claimed anti-LAP antibodies to perform any of the additionally claimed functions, other than the sequence of TW7-28G11. The instant claims attempt to claim every humanized anti-LAP antibody or sequence variant of TW7-28G11 that would achieve a desired result (i.e., binding LAP; decreasing the number or activity of immunosuppressive T-cells binding to a complex comprising LAP and TGF-β; binding to an epitope of said complex, wherein said epitope is formed by said LAP complexed with TGF-β; inhibiting release of said TGF-β from said complex; and capable of depleting T cells expressing LAP when administered to a human) wherein the instant specification does not describe sufficient representative examples to support the full scope of the claims because the instant specification discloses the sequence structure of a single murine anti-LAP antibody. Given the well-known high level of polymorphism of antibody CDR sequences and structure, the skilled artisan would not have been in possession of the vast repertoire of humanized anti-LAP antibodies encompassed by the claimed invention. One could not reasonably or predictably extrapolate the structure of one disclosed monoclonal antibody to the structure of any and all humanized anti-LAP and that function as claimed. Therefore one could not readily envision members of the broadly claimed genus. 
The art has established that structurally unrelated monoclonal antibodies can bind to the same epitope, therefore the LAP protein sequence or epitope in no way predicts or provides information about an antibody’s sequence structure (i.e., the paratope), and the production, isolation, and characterization of a single monoclonal antibody specific for an epitope in no way provides any information about any other structurally distinct antibodies yet to be produced in the future that will bind to any epitopes comprised in LAP protein sequence SEQ ID Nos:1-6. Frank Immunology and Evolution of Infectious Disease, Chapter 4 “Specificity and Cross-Reactivity,” Princeton University Press, 2002, teaches: “Fourth, a particular epitope can be recognized by two different paratopes with no sequence similarity” (p. 37). Frank summarizes a study where it was found “two antibodies contact the same 12 amino acids of the antigen. However, the antibodies have different paratopes with no identical amino acids in the region that binds the antigen. The two antibodies also have different patterns of cross-reactivity with other antigens” (p. 37-38).  van Regenmortel (Journal of Immunological Methods, 1998, 216:37-48) teaches: “As illustrated in Fig. 2, the orientation of the CDR loops with respect to the antigenic site may be different for each paratope (Lescar et al, 1995). This figure also illustrates an interesting feature of epitope-paratope interactions, namely that the same antigenic site can be recognized by two paratopes showing no sequence similarity whatsoever” (p. 44, col. 2; Figure 2).
Therefore, the art has established that the epitope or antigen sequence does not provide any information about the antibody paratope sequence structure that binds to it, or provide information as to what epitope residues the antibody will bind. The instant claims identify the claimed antibody by function only or by function + partial CDR sequence structure, and the claimed function of “binding LAP” fails to provide the necessary structural information about the antibody in order for one to readily envision the claimed genus of humanized anti-LAP antibodies encompassed by the claims. 
Given the lack of sufficient representative examples to support the full scope of the claimed antibodies, and lack of reasonable structure-function correlation with regards to the unknown sequences in the CDRs that provide specific binding function to each epitope sequence, the present claims lack adequate written description. 
To obviate the rejection, Examiner suggests amending the claims to recite and require the anti-LAP antibody comprises all six CDR sequences, SEQ ID NOs:9-11 and 14-16 with 100% identity within one claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 150-169 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent 10,017,567.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to the same anti-LAP antibody having the same CDR sequences and methods of administering the same anti-LAP antibodies as those of US Patent 10,017,567.

Claims 150-169 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent 10,287,347.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and those of US patent 10,287,347 are both drawn to methods comprising administering the same anti-LAP antibody having the same CDR sequences.


Conclusion
Claims 150-169 are rejected
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meera Natarajan/Examiner, Art Unit 1643